Citation Nr: 1718100	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-18 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for a deviated nasal septum prior to February 28, 2013, and a disability rating greater than 10 percent from February 28, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 1967; he died in September 2015.  The Appellant is his surviving spouse and has been substituted as the claimant in this matter.  

This appeal comes to the Board of Veteran's Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board notes the Veteran initiated a claim for service connection for deviated nasal septum in June 2008.  In a January 2009 rating decision, the RO granted service connection for the Veteran's deviated nasal septum and assigned a noncompensable disability rating.  The Veteran timely filed a notice of disagreement in November 2009.  The RO issued a Statement of the Case (SOC) in June 2011 that continued the noncompensable rating.  Shortly thereafter, the Veteran timely filed a VA Form 9 and requested an in-person hearing before a Travel Board. 

A May 2013 rating decision granted the Veteran an increase to a 10 percent rating for his service-connected deviated nasal septum effective February 28, 2013.  The RO also issued a Supplemental Statement of the Case (SSOC) denying a compensable evaluation prior to February 28, 2013.

A Travel Board hearing was scheduled at the RO in October 2015.  Unfortunately, the Veteran passed away in September 2015.
The Appellant requested to be substituted as the claimant in this matter in February 2016.  In April 2016, the RO accepted the Appellant as the substituted claimant.  

An appellant is entitled to a hearing before the Board on request. 38 C.F.R. § 20.700 (2016).  In April 2017, the Board contacted the Appellant to determine if she would like a hearing on the matter, and if so, what type.  The Appellant responded later that same month indicating that she would like a video conference hearing.  See April 2017 Hearing Request.  Thus, a remand of this matter to the RO is warranted to schedule the Appellant for a video conference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule a video conference hearing for the Appellant in accordance with her April 2017 request. The Appellant and her representative should be provided with proper notice of the date, time, and location of the hearing, and given the opportunity to appear.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




